Citation Nr: 1438625	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-08 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumber spine.

2.  Entitlement to service connection for bilateral feet numbness, claimed secondary to a back disorder.

3.  Entitlement to service connection for left leg numbness, claimed secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran had a hearing before the Board in July 2014 and the transcript is of record.

The Veteran clarified in a June 2011 statement that he seeks service connection for residuals of an in-service back injury, to include problems with pain and numbness in both legs.  The RO, however, only specifically developed and considered the left leg and bilateral feet.  Thus, the issue of a right leg disorder, claimed secondary to a back disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims he has various back disorders, to include degenerative disc disease (DDD), and numbness of his bilateral legs and feet, as a result of in-service back injuries.  Specifically, he indicates he was on-board the U.S.S. STEEL in 1945 when a typhoon hit and he was thrown off a bridge and hit his face, nose, head, and back.  His superficial injuries were treated, but he did not seek specific treatment for back pain. Thereafter, he indicates he injured his back again while stationed on the U.S.S. SUMNER in 1946 completing duties in preparation for the 1946 atomic bomb tests.  According to his hearing before the Board in July 2014, the Veteran indicates he had duties requiring a lot of heavy lifting where he again injured his back.  He did not seek any treatment as there was no on-board doctor, but he was given a temporary profile.

The Veteran's military records confirm his duty assignments on the U.S.S. STEEL and U.S.S. SUMNER, but there is no record of back complaints, treatment, or diagnoses.  Indeed, the Veteran indicates he never sought in-service treatment.  The military records also confirm he separated service with a deviated septum, and in fact is currently service-connected for a deviated nasal septum.  The specific injury is not documented in the service treatment records and the only limited duty profile of record is related to the Veteran's poor vision and not back pain.

After service, the Veteran indicates he sought "periodic" treatment for back pain from VA facilities as early as the 1960s.  Unfortunately, despite significant efforts by the RO to obtain these earlier treatment records, they could not be obtained or located.  Rather, the claims folder does not contain any treatment records until May 2005, over five decades after service.  Records from 2005 to 2012, however, confirm current diagnoses and treatment for back disorders, to include DDD, and neurological abnormalities affecting the Veteran's bilateral lower extremities due to the Veteran's lumbar spine disorders.

In support of his claim, the Veteran also submitted a handwritten letter his sister had found for him.  The letter is undated, but he testified at his hearing that it was a letter he sent his family while on active duty in 1946.  The letter includes descriptions of events happening to the Veteran on board his ship, his duties, and hurting his back "again."

In light of the Veteran's lay statements and the produced letter, the Board concludes a VA examination is necessary to ascertain whether any of the Veteran's current spine and neurological abnormalities can be attributed to his described in-service back injuries.  A VA examination is noted below.

The Board further notes that the Veteran's claimed neurological abnormalities of the bilateral lower extremities, to include his feet, are "inextricably intertwined" with the back claim on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The neurological abnormalities claimed must be adjudicated only after full development and adjudication of the Veteran's service connection claim of his low back disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection for numbness of the bilateral feet and legs secondary to his back disorder.  Ask the Veteran to identify any and all sources of treatment for his back, bilateral feet, and left leg and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in San Antonio, Texas and associated outpatient clinics from March 2012 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic and neurological VA examination(s) to determine the nature and etiology of any and all back disorders, bilateral feet disorders, or leg disorders found, to include orthopedic and neurological abnormalities.  The claims folder must be reviewed by the examiner(s).  All necessary special studies or tests are to be accomplished.  

Based on the examination(s) and review of the records, the orthopedic and neurological examiners should itemize all diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service in light of the Veteran's described in-service duties of heavy lifting and back injuries as well as symptoms since service.  

The neurological examiner is also asked to opine whether any neurological abnormality of the back or lower extremities found is at least as likely as not (50 percent probability or more) caused or aggravated by the Veteran's low back diagnosis/diagnoses.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner(s) must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

